Name: Commission Regulation (EC) No 1890/96 of 30 September 1996 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade;  tariff policy;  prices
 Date Published: nan

 Avis juridique important|31996R1890Commission Regulation (EC) No 1890/96 of 30 September 1996 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables Official Journal L 249 , 01/10/1996 P. 0029 - 0032COMMISSION REGULATION (EC) No 1890/96 of 30 September 1996 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 1363/95 (2), and in particular Article 23 (2) thereof,Whereas Commission Regulation (EC) No 3223/94 of 21 December 1994 (3), as last amended by Regulation (EC) No 2933/95 (4), laid down detailed rules for the application of the import arrangements for fruit and vegetables;Whereas the average representative prices of products imported from third countries cannot be regarded as significant at Community level if they correspond to quantities of less than one tonne; whereas there is therefore no need for the Member States to communicate those prices to the Commission;Whereas, where a standard import value for a product of a given origin has applied unchanged for seven days, imports of that product can be regarded as temporarily ended; whereas the said value should therefore be deleted;Whereas Regulation (EC) No 3223/94 established machinery for recording prices on representative markets with a view to fixing a standard import value for determining the value of products imported on consignment with a view to their tariff classification; whereas, pursuant to Commission Regulation (EC) No 1558/96 (5) pears and plums originating in the associated countries of Central Europe, imported for processing, separate prices apply during specified periods for the year 1996; whereas, for those products, which are not sold on consignment on representative markets, a mechanism for directly recording prices may be implemented for their tariff classification; whereas the said mechanism may involve only the tariff classification of the products concerned on the basis of either the fob price of those products plus the cost of insurance and transport to the frontiers of the Community customs territory or the customs value referred to in Article 30 (c) of Council Regulation (EC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (6), as amended by Commission Regulation (EEC) No 2454/93 (7);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 3223/94 is amended as follows:1. the following subparagraph is added to Article 2 (1):'Where the total quantities referred to in (b) are less than one tonne, the corresponding prices shall not be communicated to the Commission`.2. the following subparagraph is added to Article 4 (4):'They shall cease to apply, however, where no average representative price has been communicated to the Commission for seven consecutive days.`3. The Annex is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 118, 20. 5. 1972, p. 1.(2) OJ No L 132, 16. 6. 1995, p. 8.(3) OJ No L 337, 24. 12. 1994, p. 66.(4) OJ No L 307, 20. 12. 1995, p. 21.(5) OJ No L 193, 3. 8. 1996, p. 10.(6) OJ No L 302, 19. 10. 1992, p. 1.(7) OJ No L 253, 11. 10. 1993, p. 1.ANNEX 'ANNEXPart A>TABLE>Part B>TABLE>